 WESTINGHOUSEELECTRICCORPORATION387benefits incidental to membership, and that the threat of such deprivation would or-dinarily constitute a restraint upon an employee's right to refrain from joining inconcerted activities.Nonetheless a threat by a union to deprive a member of eco-nomic advantages by expelling him from its membership is not violative of Sec-tion 8 (b) (1) (A) and neither is a "threat," which may be said to constitute afirst step towards expulsion, violative of the section.The proviso to Section 8 (b)(1) (A) unambiguously declares that "this paragraph shall not impair the right ofa labor organization to prescribe its own rules with respect to the acquisition or re-tention of membership therein."Congress could not have been clearer in expressingits intent that the restraint and coercion proscribed by Section 8 (b) (1) (A) didnot include threats or actual expulsion of employees from union membership.Asstated on the floor of the Senate by Senator Ball, who introduced Section 8 (b)(1) (A) "[The Union] can expel Can employee] from the union at any time itwishes to do so,and for any reason."[Emphasis supplied.] 5The inapplicability of Section 8 (b) (1) (A) to expulsion from union member-ship is made even clearer by the conference report, in which representatives of theHouse and the Senate agreed on the final form that the amendments to the Actshould assume.There Section 8 (c) (6) of the House bills which made it anunfair labor practice for a labor organization "to expel or suspend any member with-out affording him an opportunity to be heard" except on specified grounds was de-leted, and the provisions of the Senate bill were accepted instead?Thus Section8 (b) (1) (A) as it was enacted by Congress constituted a clear declaration thatthe prescription and application of intraunion rules pertaining to membership shallnot be unfair labor practices, regardless of the reasons for their invocation.Cf.Colgate-Palmolive-Peet Co. v. N. L. R.B., 338 U. S. 355.InAmerican Newspaper Publishers Association v. N. L. R. B.,193 F. 2d 782, 800,,the court held that:. . . the coercion of employees by a labor organization is illegal only to theextent that it is declared so by Congress. In this section of the Act [i. e. 8(b) (1) (A)] Congress has said that only such action was illegal which would"not impair the right of a labor organization to prescribe its own rules withrespect to the acquisition or retention of membership."Under this limitationCongress left labor organizations free to adopt any rules they desired gov-erning membership in their organizations.Members could be expelled for anyreason and in any manner prescribed by the organization's rules, so far as § 8(b) (1) (A) is concerned. [Emphasis supplied.]IV.CONCLUSIONSIt is my conclusion that insurance coverage was not a condition of employmentin the 1952 contract but was obtainable only as a condition of union membership.No basis, other than that the Union threatened to deprive the Charging Parties ofone of their conditions of employment, viz., insurance benefits, has been urged andthe record contains no claim and, in my opinion, no evidence of any other act orthreat by the Respondent upon which a finding could be made that the Respondentrestrained or coerced employees in the exercise of the rights guaranteed them underSection 7 of the Act and thus violated Section 8 (b) (1) (A) of the Act.Accordingly I shall recommend that the complaint be dismissed in its entirety.6 93 Cong Rec. 4272, Leg. Hist. 1142; see also 93 Cong. Rec 4271, Leg. Hist. 1139, 1141.9H R 3020, 80th Cong., 1st Sess., Leg. Hist. 1817H Conf. Rep. No. 510, 90th Cong., 1st Sess. (1947), p 46, Leg Hist. 550WESTINGHOUSE ELECTRICCORPORATIONandAMERICAN FEDERATION OFTECHNICAL ENGINEERS,AFL,PETITIONER.CaseNo. 4-RC-2321.October 18,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius Topol, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.110 NLRB No. 43. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the'National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all electric and steam service engi-neersin the Atlantic region of the apparatus division of the Employer.This unit request would include approximately 42 service engineers,headquartered at the Employer's South Philadelphia plant, as well'as 3 such engineersatWilkes-Barre, Pennsylvania, 19 at Baltimore,Maryland, 3 at Norfolk, Virginia, 2 at Richmond, Virginia, 1 atRoanoke, Virginia, and 5 located at Huntington, West Virginia. TheEmployer and the Westinghouse Salaried Employees Association ofSouth Philadelphia, affiliated with Federation of Westinghouse In-dependent Salaried Unions, hereinafter called the Intervenor, con-tend that approximately 42 of the service engineers here sought are-presently being represented by the Intervenor as part of the profes-sional unit at the South Philadelphia plant and the unit sought is in-appropriate.'The Petitioner argues that none of the service engineersare currently represented.In 1943 the 42 service engineers in question were headquartered atthe Employer's operations located at 3001 Walnut Street, herein calledtheWalnut Street plant.At that location they were represented by-another union. In 1953, the 42 service engineers were transferred fromtheWalnut Street plant to the South Philadelphia plant where theyare presently headquartered.As a result of this transfer, a motionto amend the certification covering the Walnut Street plant to continueto include the employees so transferred was filed with the Board by thecontracting union at the Walnut Street plant. The Board thereafter-denied the motion to so amend the certification covering the WalnutStreet plant.The Employer and the Intervenor contend that by denying the mo-tion to continue to include these 42 service engineers in the Walnut.Street plant unit, the Board, in effect, included them in the profes-sional unit existing at the South Philadelphia plant where they were-then headquartered.However, the Petitioner argues that the 42 serv-ice engineers were not included in the professional unit at the SouthI The Employer also challenged the Petitioner's showing of interestHowever, the-Petitioner's showing is a matter for administrative determination and is not litigable bythe parties.Moreover, we are administratively satisfied that the Petitioner has made amadequate showing of interest in this pioceedmg WESTINGHOUSE ELECTRIC CORPORATION389Philadelphia plant, nor have they been represented by the Intervenorherein because they are not specifically included in the unit description'of the current contract.2The remaining 33 electric and steam serviceengineerssought are not represented.The unit described in the contract 3 is as followsAll engineers, negotiation correspondents, laboratory technicians,technical writers, nurses, and time-study men, at the South Phila--delphiaWorks, Tinicum Township, Delaware County, Pennsyl-vania,ofWestinghouse Electric Corporation, including fieldservice engineers of the Aviation Gas Turbine Division, but ex-'eludingmanufacturingengineers,guards, and supervisors asdefined in Section 2 (11) of the National Labor Relations Act,as amended.Although it is true that the contract does not specifically include theelectricand steamservice engineers herein sought, the record showsthat the Intervenor and the Employer considered these engineers tobe part of the above unit and they included them in a rate reviewconducted in December 1953. In addition, it appears that the Inter-venor notified these service engineers, at the time of their transfer,that it was currently representing them. In view of the foregoing,and asthe Petitioner submitted no evidence showing that the 42service engineers which it seeks are not part of the professional unit'existingat the South Philadelphia plant or have not been representedby the Intervenor, we find that the electric and steam service engineershave been in that existing professional unit since their transfer.The Employer's Atlantic region of the apparatus divisionis essen-tially a sales and service department for the Middle Atlantic States.The equipment sold and serviced by this "department" includes allapparatus manufactured by the Employer, at its many plants, andshipped or sold in the Middle Atlantic States.The 75 electric andsteam service engineers, including the 42 who operate out of the.South Philadelphia plant, are responsible for servicing all types ofthe Employer's apparatus located in this territory.The service en-gineers are under the ultimate supervision of the service manager andthe vice president of the Atlantic region.On the other hand, the'South Philadelphia plant is a manufacturing plant of the Employerwhich is engaged primarily in the manufacture of steam and aviationgas turbines.The engineers attached to this manufacturing plant,2 The Petitioner contends that after the Board Included the Aviation Gas Turbine FieldService Engineers in the existing professional unit at the South Philadelphia plant, inWestinghouse Electric Corporation,98 NLRB 463,the parties specifically amended thecontract to include them in the unit.3In addition,the Employer also urges that the petition herein was prematurely filedand the contract covering the employees in this professional unit is a bar to this proceed-ingAs the contract in question has since expired, we find no merit in this contention ofthe Employer.Florida Citrus Canners Cooperative,Inc,96 NLRB 1021;Union Oil Com-pang of California,96 NLRB 1016. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDas distinguished from those sought by the Petitioner, are specialistsin such steam and aviation gas turbines and primarily service onlysuch products.They are under the ultimate supervision of the vicepresident of the steam division and the vice president in charge ofdefense product production.The latter service engineers for themanufacturing plant are included in the professional unit, herein-before set forth, at the South Philadelphia plant.The record shows that those engineers herein sought by the Peti-tioner, on frequent occasions, perform similar work to that of theservice engineers or headquarter's engineers who work at the SouthPhiladelphia plant.They also consult with the service engineersor headquarters, engineers at the South Philadelphia plant and re-quest their assistance when they have difficulty servicing steam tur-bines located in the Middle Atlantic States.Moreover, the engineershere sought and those attached to the South Philadelphia manufac-turing operation are all professional employees, and it appears thatthey have common interests.In view of the foregoing, and as it appears that a majority of theelectric and steam service engineers herein sought to be separatelyrepresented by the Petitioner are currently included in the profes-sional unit at the South Philadelphia plant, we find that the unitrequested is inappropriate for collective-bargaining purposes.Ac-cordingly, we shall dismiss the petition.[The Board dismissed the petition.]CHAIRMAN FARMER and MEMBER MURDOCK took 110 part in the con-sideration of the above Decision and Order.ALABAMA-TENNESSEENATURAL GAS COMPANYaidINTERNATIONALUNION OF OPERATING ENGINEERSLOCAL660,AFL, PETITIONER.CaseNo. 10-R C-2827.October 18,195 4Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Philip B. Cordes, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization named below claims to represent certainemployees of the Employer.110 NLRB No. 52.